0012DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4-9, 11-13, 15-16, 21, and 24-25 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-7, 10-12, 21, 29, 32, 42, 46, and 50 of U.S. Patent No. 10,164,825 in view of U.S. Patent No. 11,095,500. 
For instance, Claim 2 of U.S. Patent No. 10,164,825 recite all limitation except for “and transmitting CSI-RS on the plurality of CSI-RS ports, wherein the plurality of CSI-RS ports are configured such that there is an corresponding number of CSI-RS REs in each Orthogonal Frequency Division Multiplexing (OFDM) symbol of the RB in which CSI-RS is present” recited in claim 1 of the instant application.  However, such limitation is recited in claim 1 of earlier application of U.S. Patent No. 11,095,500.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of U.S. Patent No. 10,164,825 so that CSI-RS on the plurality of CSI-RS ports are transmitted, wherein the plurality of CSI-RS ports are configured such that there is an corresponding number of CSI-RS REs in each Orthogonal Frequency Division Multiplexing (OFDM) symbol of the RB in which CSI-RS is present, as taught by U.S. Patent No. 11,095,500.  The modification would have allowed the system to configure measurement reference signals for MIMO. 


Claims 2, 11, 15-16, and 21-22 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 6-7, 9-10 of U.S. Patent No. 11,095,500 in view of U.S. Patent No. 10,164,825. 
For instance, Claim 2 of U.S. Patent No. 11,095,500 recite all limitation except for “and wherein a group of four CSI-RS ports of the plurality of CSI-RS ports configured for the wireless device are mapped to a group of four CSI-RS REs and transmitting the CSI-RS comprises multiplexing CSI-RS for the group of four CSI-RS ports onto the group of four CSI-RS REs using respective length-4 OCCs” recited in claim 1 of the instant application.  However, such limitation is recited in claim 2 of earlier application of U.S. Patent No. 10,164,825.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of U.S. Patent No. 11,095,500 so that a group of four CSI-RS ports of the plurality of CSI-RS ports configured for the wireless device are mapped to a group of four CSI-RS REs and transmitting the CSI-RS comprises multiplexing CSI-RS for the group of four CSI-RS ports onto the group of four CSI-RS REs using respective length-4 OCCs, as taught by U.S. Patent No. 10,164,825.  The modification would have allowed the system to configure measurement reference signals for MIMO. 


Claim Objections
Claims 1, 8, 13, 14, and 20 are objected to because of the following informalities:  
Claim 1 should be amended to read, “…transmitting CSI-RS on the plurality of CSI-RS ports, wherein the plurality of CSI-RS ports are configured such that there is [[an]]a corresponding number of CSI-RS REs…”  Same issue is noted in claim 20; 
Claim 8 should be amended to read, “…such that the [[f]] CSI-RS port configured for the wireless device is sixteen CSI-RS ports” ; 
For claim 13, there are multiple claim 13, where one is canceled and the other one is still pending.  Applicant is advised to check the status of claim 13 and clarify the record. 
Claim 14 should be amended to read, “receiving, from a radio access node, a configuration of a plurality of sixteen Channel State Information Reference Signal (CSI-RS) ports Same issue is noted in claim 20.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12-14, 16-20, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication No. 2015/0257132) and in further in view of Moon et al. (U.S. Patent Application Publication No. 2016/0094326).

Regarding Claim 1, Park et al. teaches A method of operation of a radio access node in a cellular communications network (Park et al. teaches a wireless communication system, and to a method and apparatus for transmitting or receiving a reference signal (par [0001]; FIG. 16)), comprising: configuring a plurality of Channel State Information Reference Signal (CSI-RS) ports for a wireless device (Park et al. teaches that BS informs the UE of a CSI-RS configuration (par [0138])), the plurality of CSI-RS ports comprising at least one 8-port configuration (Park et al. teaches that CSI-RS configuration includes 8 ports configuration (par [0134]; Table 4); 4 CSI-RS configurations available for 8 CSI-RS ports (par [0123]; FIG. 8C); pre-defining extended patterns when 16 antenna ports and 32 antenna ports are added to the CSI-RS pattern (FIG. 9)), wherein the plurality of CSI-RS ports is allocated in a subset of Resource Elements (REs) contained in a Resource Block (RB)(Park et al. teaches that a resource element used for CSI-RS transmission is referred to as a CSI-RS RE (par [0118]); the first CSI-RS pattern set is positioned in fifth and sixth OFDM symbols of each slot of a physical resource block (PRB) pair in the subframe (par [0012]); informing the UE of REs corresponding to a CSI-RS supporting N (>8) antenna ports (par [0144])); and transmitting CSI-RS on the plurality of CSI-RS ports (Park et al. teaches that the eNB transmits a CSI-RS (par [0139][0145])), wherein the plurality of CSI-RS ports are configured such that there is an corresponding number of CSI-RS REs in each Orthogonal Frequency Division Multiplexing (OFDM) symbol of the RB in which CSI-RS is present (Park et al. teaches that a first CSI-RS pattern set is composed of a plurality of 8-antenna port CSI-RS patterns, a plurality of 4-antenna port CSI-RS patterns and a plurality of 1 or 2 antenna port CSI-RS patterns (par [0011]); the first CSI-RS pattern set is positioned in fifth and sixth OFDM symbols of each slot of a physical resource block pair in the subframe (par [0012]); FIG. 8 shows the position of CSI-RS RE of 4 ports and 8 ports and that there are corresponding number of CSI-RS RE in each fifth and sixth OFDM symbols of the RB (see FIG. 8)), and wherein a group of four CSI-RS ports of the plurality of CSI-RS ports configured for the wireless device are mapped to a group of four CSI-RS REs and transmitting the CSI-RS comprises multiplexing CSI-RS for the group of four CSI-RS ports onto the group of four CSI-RS REs using respective length-4 OCCs (Park et al. teaches that an orthogonal cover code (OCC) is applied to 2 OFDM symbols of a CSI-RS and 2 CSI-RS ports are discriminated from each other according to CDM (par [0124]; FIG. 8); FIG. 11 shows the 4 OFDM symbols of a CSI-RS (FIG. 11), thus indicates applying length -4 OCCs).  
	Although implying 4-OCC as noted above, Park et al. does not explicitly teach wherein the plurality of CSI-RS ports containing CSI-RS transmission satisfy uniform power boosting across the CSI-RS ports containing the CSI-RS transmission, and wherein a group of four CSI-RS ports of the plurality of CSI-RS ports configured for the wireless device are mapped to a group of four CSI-RS REs and transmitting the CSI-RS comprises multiplexing CSI-RS for the group of four CSI-RS ports onto the group of four CSI-RS REs using respective length-4 OCCs.  Moon et al. teaches such limitations. 
	Moon et al. is directed to method and apparatus for transmitting channel state information reference signal.  More specifically, Moon et al. teaches wherein the plurality of CSI-RS ports containing CSI-RS transmission satisfy uniform power boosting across the CSI-RS ports containing the CSI-RS transmission (Moon et al. teaches that the number of CSI-RS antenna ports is 32, which has been increased by four times compared to the existing number of CSI-RS antenna ports of 8 (par [0145]), accordingly, CSI-RS power boost increased by four times compared to the existing number of CSI-RS antenna ports of 8 is required (par [0145])), and wherein a group of four CSI-RS ports of the plurality of CSI-RS ports configured for the wireless device are mapped to a group of four CSI-RS REs and transmitting the CSI-RS comprises multiplexing CSI-RS for the group of four CSI-RS ports onto the group of four CSI-RS REs using respective length-4 OCCs (Moon et al. teaches that a length-4 Walsh code to CSI-RS REs disposed in a quadrangle form in a time-frequency axis where all 4 REs to which OCC has been applied are contiguous (e.g., FIG. 22A) or are placed at relatively close locations (e.g., FIG. 22B)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park et al. so that the group of four CSI-RS ports of the plurality of CSI-RS ports configured for the wireless device are mapped to a group of four CSI-RS REs and transmitting the CSI-RS comprises multiplexing CSI-RS for the group of four CSI-RS ports onto the group of four CSI-RS REs using respective length-4 OCCs, as taught by Moon et al.  The modification would have allowed the system to minimize the degradation of channel estimation performance compared to the existing length-2 OCC (see Moon et al., par [0170]). 

Regarding Claim 4, the combined teachings of Park et al. and Moon et al. teach The method of claim 1, and further, the references teach wherein the group of four CSI-RS REs are in two Orthogonal Frequency Division Multiplexing (OFDM) symbols on two subcarriers (Moon et al. teaches that the group of four CSI-RS REs are in two OFDM symbols on two subcarriers (FIGS. 22A)).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 5, the combined teachings of Park et al. and Moon et al. teach The method of claim 4, and further, the references teach wherein multiplexing CSI-RS for the group of four CSI- RS ports onto the group of four CSI-RS REs using respective length-4 OCCs comprises, for each of the two subcarriers, applying a first length-2 OCC on the two OFDM symbols and for each of the two OFDM symbols, applying a second length-2 OCC on the two subcarriers, the first length-2 OCC being an OCC used across OFDM symbols for CSI-RS configurations of 2, 4, or 8 ports (Park et al. teaches that while an OCC is applied to CSI-RSs for 2 OFDM symbols in the time domain, it is desirable to obtain CDM resources in the frequency domain which corresponds to OFDM symbol #2 of the second slot, by applying an OCC to 2 subcarriers in the frequency domain (par [0160]); Moon et al. teaches applying length -4 OCCs (FIG. 22A)).   The motivation to combine these references is the same as that of claim 1.  

Regarding Claim 6, the combined teachings of Park et al. and Moon et al. teach The method of claim 4, and further, the references teach wherein the two OFDM symbols are adjacent in time and the two subcarriers are adjacent in frequency (Moon et al. teaches that the two OFDM symbols are adjacent in time and the two subcarriers are adjacent in frequency (FIG. 22A)).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 7, the combined teachings of Park et al. and Moon et al. teach The method of claim 1, and further, the references teach wherein: there is a plurality of predefined CSI-RS configurations comprising multiple predefined 8-port CSI-RS configurations, multiple predefined 4-port CSI-RS configurations, and multiple predefined 2-port CSI-RS configurations (Park et al. teaches that the first CSI=RS pattern set and the second CSI-RS pattern set is composed of a plurality of 8 antenna port CSI-RS patterns, a plurality of 4-antenna port CSI-RS patterns, and a plurality of 1 or 2 antenna port CSI-RS patterns (par [0011])); and configuring the plurality of CSI-RS ports for the wireless device comprises configuring a merger of two or more of the plurality of predefined CSI-RS configurations for the wireless device (Park et al. teaches that when a CSI-RS resource having 12 antenna ports is needed, a CSI-RS resource having 8 antenna ports and a CSI-RS resource having 4 antenna ports can be configured (par [0164])), wherein the two or more of the plurality of predefined CSI-RS configurations for the merger are limited to combinations of two or more of a plurality of predefined CSI-RS configurations that result in at least four CSI-RS REs per Physical Resource Block, PRB, per Orthogonal Frequency Division Multiplexing, OFDM, symbol that contains CSI-RS (Park et al. teaches that the combination of two or more CSI-RS configurations (par [0164]); Moon et al. teaches that number of antenna ports is increased every 4 antenna ports (par [0138][).  The motivation to combine these references is the same as that of claim 1.  

Regarding Claim 8, the combined teachings of Park et al. and Moon et al. teach The method of claim 7, and further, the references teach wherein the two or more predefined CSI-RS configurations comprise two predefined 8-port CSI-RS configurations such that the f CSI-RS ports configured for the wireless device is sixteen CSI-RS ports (Park et al. teaches that a 16 antenna port pattern is composed of 2 patterns each having 8 antenna ports (par [0144])).  

Regarding Claim 9, the combined teachings of Park et al. and Moon et al. teach The method of claim 1, and further, the references teach wherein the CSI-RS ports configured for the wireless device comprises more than eight CSI-RS ports (Park et al. teaches that a 16 antenna port pattern is composed of 2 patterns each having 8 antenna ports (par [0144])), and configuring the CSI-RS ports for the wireless device comprises signaling one of two or more predefined 16-port CSI-RS configurations to the wireless device (Park et al. teaches that it is possible to directly inform the UE of patterns used for N antenna ports (par [0145]); a resource region can be signaled through a combination of an 8-antenna port pattern, a 4-antenna port pattern and a 2-antenna port pattern (par [0145])).  

Regarding Claims 10 and 12-13, Claims 10 and 12-13 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1, 4, and 8.   Therefore, claims 10 and 12-13 are also rejected for similar reasons set forth in claims 1, 4, and 8.
	
Regarding Claim 14, Park et al. teaches A method (Park et al. teaches a wireless communication system, and to a method and apparatus for transmitting or receiving a reference signal (par [0001])) comprising: receiving, from a radio access node, a configuration of a plurality of sixteen Channel State Information Reference Signal (CSI-RS) ports from a radio access node (Park et al. teaches that BS informs the UE of a CSI-RS configuration (par [0138]); that a 16 antenna port pattern is composed of 2 patterns each having 8 antenna ports (par [0144]))), wherein the CSI- RS ports are allocated in a subset of Resource Elements (REs) contained in a Resource Block (RB) and the CSI-RS ports are configured such that there is an equal number of CSI-RS REs in each Orthogonal Frequency Division Multiplexing (OFDM) symbol of the RB in which the CSI- RS is present (Park et al. teaches that a resource element used for CSI-RS transmission is referred to as a CSI-RS RE (par [0118]); the first CSI-RS pattern set is positioned in fifth and sixth OFDM symbols of each slot of a physical resource block (PRB) pair in the subframe (par [0012]); informing the UE of REs corresponding to a CSI-RS supporting N (>8) antenna ports (par [0144]); the first CSI-RS pattern set is positioned in fifth and sixth OFDM symbols of each slot of a physical resource block pair in the subframe (par [0012]); FIG. 8 shows the position of CSI-RS RE of 4 ports and 8 ports and that there are corresponding number of CSI-RS RE in each fifth and sixth OFDM symbols of the RB (see FIG. 8)). 
However, Park et al. does not explicitly teach wherein the plurality of CSI-RS ports containing the CSI-RS transmission satisfy uniform power boosting across the plurality of CSI-RS ports containing the CSI-RS transmission.  Moon et al. teaches such limitations. 
Moon et al. is directed to method and apparatus for transmitting channel state information reference signal.  More specifically, Moon et al. teaches that the number of CSI-RS antenna ports is 32, which has been increased by four times compared to the existing number of CSI-RS antenna ports of 8 (par [0145]), accordingly, CSI-RS power boost increased by four times compared to the existing number of CSI-RS antenna ports of 8 is required (par [0145]))
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park et al. so that the plurality of CSI-RS ports containing the CSI-RS transmission satisfy uniform power boosting across the plurality of CSI-RS ports containing the CSI-RS transmission, as taught by Moon et al.  The modification would have allowed the system to extend a CSI-RS resource configuration for a terminal if the number of CSI-RS antenna ports is greater than 8 (see Moon et al., par [0009]). 

Regarding Claim 16, the combined teachings of Park et al. and Moon et al. teach The method of claim 14, and further, the references teach further comprising: performing measurements on the plurality of CSI-RS ports configured for the wireless device (Park et al. teaches that UE measures downlink channel state from a specific node using one or more CSI-RSs transmitted through antenna port of the specific node on a CSI-RS resource allocated to the specific node (par [0050]); Moon et al. teaches that a terminal uses channel information about each CSI-RS antenna port, obtained through channel estimation, to perform at least CSI measurement and report (par [0132])); and transmitting a Channel State Information, CSI, report to the radio access node based on the measurements (Park et al. teaches that UE measures downlink channel state from a specific node using one or more CSI-RSs transmitted through antenna port of the specific node on a CSI-RS resource allocated to the specific node (par [0050]), indicating that such measurement is reported; Moon et al. teaches that a terminal uses channel information about each CSI-RS antenna port, obtained through channel estimation, to perform at least CSI measurement and report (par [0132])).  The motivation to combine these references is the same as that of claim 14. 

Regarding Claim 17, the combined teachings of Park et al. and Moon et al. teach The method of claim 14, and further, the references teach wherein a group of four CSI-RS ports of the plurality of CSI-RS ports configured for the wireless device are mapped to a group of four CSI-RS REs and CSI-RS for the group of four CSI-RS ports are multiplexed onto the group of four CSI-RS REs using respective length-4 OCCs (Moon et al. teaches that a length-4 Walsh code to CSI-RS REs disposed in a quadrangle form in a time-frequency axis where all 4 REs to which OCC has been applied are contiguous (e.g., FIG. 22A) or are placed at relatively close locations (e.g., FIG. 22B)).  The motivation to combine these references is the same as that of claim 14. 

Regarding Claim 18, the combined teachings of Park et al. and Moon et al. teach The method of claim 14, and further, the references teach wherein the group of four CSI-RS REs are in two Orthogonal Frequency Division Multiplexing (OFDM) symbols on two subcarriers (Moon et al. teaches that the group of four CSI-RS REs are in two OFDM symbols on two subcarriers (FIGS. 22A)).  The motivation to combine these references is the same as that of claim 14. 

Regarding Claim 19, the combined teachings of Park et al. and Moon et al. teach The method of claim 14, and further, the references teach wherein receiving configuration of the CSI-RS ports comprises receiving a bit map that is an indication of which of a plurality of predefined CSI-RS resources contain CSI-RS (Park et al. teaches that a resource region is signaled through a bitmap having a 16 bit length (par [0145])).  

Regarding Claim 20, Park et al. teaches A wireless device for a cellular communications network (Park et al. teaches a wireless communication system, and to a method and apparatus for transmitting or receiving a reference signal (par [0001]; FIG. 16)), comprising: a transceiver (RF unit (FIG. 16)); a processor (processor (FIG. 16)); and memory (memory stores programs for processing and control of the processors (par [0167]; FIG. 16)) storing software instructions executable by the processor whereby the wireless device is operable to: receive, from a radio access node, a configuration of a plurality of sixteen comprising at least one set of 8 Channel State Information Reference Signal (CSI-RS) ports from a radio access node (Park et al. teaches that BS informs the UE of a CSI-RS configuration (par [0138]); that a 16 antenna port pattern is composed of 2 patterns each having 8 antenna ports (par [0144])), wherein the CSI-RS ports are allocated in a subset of Resource Elements (REs) contained in a Resource Block (RB) (Park et al. teaches that a resource element used for CSI-RS transmission is referred to as a CSI-RS RE (par [0118]); the first CSI-RS pattern set is positioned in fifth and sixth OFDM symbols of each slot of a physical resource block (PRB) pair in the subframe (par [0012]); informing the UE of REs corresponding to a CSI-RS supporting N (>8) antenna ports (par [0144]) and the CSI-RS ports are configured such that there is an corresponding number of CSI-RS REs in each Orthogonal Frequency Division Multiplexing (OFDM) symbol of the RB in which the CSI-RS is present (Park et al. teaches that a first CSI-RS pattern set is composed of a plurality of 8-antenna port CSI-RS patterns, a plurality of 4-antenna port CSI-RS patterns and a plurality of 1 or 2 antenna port CSI-RS patterns (par [0011]); the first CSI-RS pattern set is positioned in fifth and sixth OFDM symbols of each slot of a physical resource block pair in the subframe (par [0012]); FIG. 8 shows the position of CSI-RS RE of 4 ports and 8 ports and that there are corresponding number of CSI-RS RE in each fifth and sixth OFDM symbols of the RB (see FIG. 8)); and wherein a group of four CSI-RS ports of the plurality of CSI-RS ports configured for the wireless device are mapped to a group of four CSI-RS REs and CSI- RS for the group of four CSI-RS ports are multiplexed onto the group of four CSI-RS REs using respective length-4 OCCs (Park et al. teaches that an orthogonal cover code (OCC) is applied to 2 OFDM symbols of a CSI-RS and 2 CSI-RS ports are discriminated from each other according to CDM (par [0124]; FIG. 8); FIG. 11 shows the 4 OFDM symbols of a CSI-RS (FIG. 11), thus indicates applying length -4 OCCs).  
Although implying 4-OCC as noted above, Park et al. does not explicitly teach wherein the plurality of CSI-RS ports containing the CSI-RS transmission satisfy uniform power boosting across the plurality of CSI-RS ports containing the CSI-RS transmission, and wherein a group of four CSI-RS ports of the plurality of CSI-RS ports configured for the wireless device are mapped to a group of four CSI-RS REs and CSI- RS for the group of four CSI-RS ports are multiplexed onto the group of four CSI-RS REs using respective length-4 OCCs  Moon et al. teaches such limitations. 
	Moon et al. is directed to method and apparatus for transmitting channel state information reference signal.  More specifically, Moon et al. teaches wherein the plurality of CSI-RS ports containing the CSI-RS transmission satisfy uniform power boosting across the plurality of CSI-RS ports containing the CSI-RS transmission (Moon et al. teaches that the number of CSI-RS antenna ports is 32, which has been increased by four times compared to the existing number of CSI-RS antenna ports of 8 (par [0145]), accordingly, CSI-RS power boost increased by four times compared to the existing number of CSI-RS antenna ports of 8 is required (par [0145])), and wherein a group of four CSI-RS ports of the plurality of CSI-RS ports configured for the wireless device are mapped to a group of four CSI-RS REs and CSI- RS for the group of four CSI-RS ports are multiplexed onto the group of four CSI-RS REs using respective length-4 OCCs (Moon et al. teaches that a length-4 Walsh code to CSI-RS REs disposed in a quadrangle form in a time-frequency axis where all 4 REs to which OCC has been applied are contiguous (e.g., FIG. 22A) or are placed at relatively close locations (e.g., FIG. 22B)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Park et al. so that the group of four CSI-RS ports of the plurality of CSI-RS ports configured for the wireless device are mapped to a group of four CSI-RS REs and transmitting the CSI-RS comprises multiplexing CSI-RS for the group of four CSI-RS ports onto the group of four CSI-RS REs using respective length-4 OCCs, as taught by Moon et al.  The modification would have allowed the system to minimize the degradation of channel estimation performance compared to the existing length-2 OCC (see Moon et al., par [0170]). 

Regarding Claims 22 and 24-25, Claims 22 and 24-25 are directed to apparatus claim and they do not teach or further define over the limitations recited in claims 16 and 18-19.   Therefore, claims 22 and 24-25 are also rejected for similar reasons set forth in claims 16 and 18-19.

Allowable Subject Matter
Claims 2, 11, 15, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414